People v Ricciardi (2020 NY Slip Op 04870)





People v Ricciardi


2020 NY Slip Op 04870


Decided on September 2, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER, JJ.


2019-08439
 (Ind. No. 347/18)

[*1]The People of the State of New York, respondent,
vJohn Ricciardi, appellant.


Paul Skip Laisure, New York, NY (Alice R. B. Cullina of counsel), for appellant.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Richmond County (Stephen J. Rooney, J.), imposed November 2, 2018, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
Contrary to the People's contention, the defendant was not required to preserve for appellate review his challenge to the validity of the waiver of the right to appeal (see People v Ramos, 135 AD3d 1234, 1235; People v McGrew, 118 AD3d 1490, 1490; People v Baliraj, 101 AD3d 1175, 1176; People v Hoover, 37 AD3d 298, 299-300). The People concede that the defendant's purported waiver of the right to appeal was invalid (see generally People v White, 182 AD3d 612).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
DILLON, J.P., AUSTIN, ROMAN, HINDS-RADIX and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court